This case was argued with the case of Bauer v. National U.F. Ins. Co. decided at this term, ante, 1, 198 N.W. 546. The facts in the two cases are substantially identical and the questions raised upon the appeal are the same. For the reasons stated in the opinion in that case, the judgment of the trial court is reversed and a new trial ordered upon the single issue of whether the plaintiff had legal excuse or justification for the delay in rescinding the compromise agreement referred to in the opinion.
JOHNSON, BIRDZELL, CHRISTIANSON, and NUESSLE, JJ., and JANSONIUS, Dist. J., concur.
Mr. Chief Justice BRONSON, being disqualified, did not participate; Honorable FRED JANSONIUS, of the Fourth Judicial District, sitting in his stead.